Per Curiam:

Action for divorce and alimony. The record shows that this case was tried at the February term of the court for 1884. Both parties were represented by their respective attorneys. After all the evidence had been submitted on the part of the plaintiff and defendant, the court rendered its decree, granting the wife a divorce as prayed for in her petition, and also awarded her the custody of all her children, four in number. No order or judgment, however, was rendered specifying the amount" of money the defendant would be required to pay for the support of the wife and children. The court then adjourned sine die on March 11, 1884; Before *55adjourning, “the judge of the court stated that if it would be convenient for counsel, it would be an accommodation to him to have the journal entry settled at Junction City, Davis county, Kansas, the following week.” And thereupon, all of the counsel agreed that the journal entry in the case should be settled at Junction City on March 21, 1884, and filed in the court at Dickinson county as of March 11, 1884. Thereafter, on March 21, 1884, the plaintiff by her attorneys, and the defendant in person and by his attorneys, appeared before the district judge at Junction City, and then agreed upon a journal entry, which was afterward signed by the judge. This journal entry provided that the defendant should pay to the wife for the support and maintenance of the minor children, so long as she should have the care and custody of them, one hundred and fifty dollars per annum for each of the children; and that defendant should pay to the wife as alimony the sum of two hundred dollars per annum, which payment should continue to the wife for her life, unless she should many again; in which case the alimony to her was to cease from the date of the marriage.
As these orders were not made or rendered during the. February term of the district court of Dickinson county, such orders and judgment were improperly embraced in the journal entry. If these orders and judgment were rendered at Junction City, then within the authority of Earls v. Earls, 27 Kas. 538, they are void and of no effect. If they were not made and rendered at Junction City, they were never made or rendered at any other place. Before the journal entry was spread upon the records of the district court of Dickinson county, the plaintiff objected thereto in proper form. All of the objections of plaintiff were overruled. Instead of overruling the objections, the court should have stricken from the journal entry the orders relating to the sums awarded the wife as alimony, and also awarded her for the support and maintenance of the children, as these orders and judgment were not rendered upon the trial of the case, or during the session of any term of court. Our conclusion therefore is, that so much of the journal entry *56as regards granting the wife the divorce, as prayed for in the petition, and that awards her the custody of all her children, is valid, and must stand as the judgment of the district court; but so much of the decree as allows specific sums for alimony for the wife and for the support of the children, must be set aside, vacated, and held for naught.
As the question of alimony will again be before the trial court for decision, we deem it proper to say, that if the defendant is a person of large property, as indicated in the brief of plaintiff, the money allowed the wife as alimony is wholly inadequate. Even if the husband is a man of moderate means, the wife ought to receive a much greater allowance than the amount embraced in the journal entry. As the divorce to the wife was granted by reason of the fault and aggression of the husband, the wife should be allowed such alimony as would maintain her and her children in as good a condition as if she were still living with her husband.
In deciding this case, we have considered the “case-made” only, and have wholly disregarded the affidavits filed. It is also proper for us to say that in setting aside and vacating the judgment for alimony, and for the support of the children, we do not reflect upon the action of the district judge at Junction City in any manner whatever, because all of the proceedings had at Junction City were by and with the consent of the attorneys of plaintiff and the defendant and his attorneys; but consent of parties does not confer jurisdiction under the circumstances stated, and therefore the judgment for alimony, and for the support of the children, is void. The acceptance by the plaintiff of two hundred dollars, and the payment to her attorneys of sixty dollars, do not affect the case, because such payments cannot render a void judgment valid or binding.
The judgment allowing specific sums for alimony, and providing for the support of the children, must be vacated, and the cause remanded for a new trial as to these matters.